OPINION
BRADFORD, Judge.
Appellant-Respondent Hamilton Heights School Corporation (“Employer”) appeals the determination of the Review Board of the Indiana Department of Workforce Development (the “Review Board”) in which the Review Board found Employer liable for unemployment benefits relating to its dismissal of a former employee. Concluding that the notice of the in-person hearing that was given to Employer was inadequate in light of the procedural history of the instant matter together with the confusing and seemingly inconsistent information contained in the documentation issued by the Department of Workforce Development (the “Department”), we reverse and remand to the Review Board with instructions.
FACTS AND PROCEDURAL HISTORY
Sherri Stepp worked as a custodian for Employer from 1995 to 2012. Employer terminated Stepp’s employment in March of 2012, following an on-the-job argument between Stepp and a co-worker. Stepp subsequently applied for unemployment benefits. Employer opposed Stepp’s application, claiming that Stepp was not entitled to receive unemployment benefits because her employment was terminated for just cause.
After an initial review of Stepp’s claim, a claims deputy for the Department of Workforce Development determined that Stepp had been fired for just cause and *1277was therefore ineligible for unemployment benefits. Stepp appealed, and an Administrative Law Judge (“ALJ”) conducted a hearing, by telephone, on July 17, 2012, after which it affirmed the decision of the claims deputy. Stepp subsequently appealed this decision to the Review Board.
On August 7, 2012, the Review Board issued an order vacating the ALJ’s decision and ordering a new hearing because the recording of the July 17, 2012 hearing was -“inadvertently destroyed” before the Review Board could review the ALJ’s decision. Appellant’s App. p. 35. In notifying the parties that the ALJ’s decision in favor of the Employer had been vacated, the Review Board informed the parties that a new hearing would be scheduled and would be conducted “de novo.” Appellant’s App. p. 35.
On August 9, 2012, a different ALJ sent a notice to the parties which indicated that the new hearing would be conducted, in-person, on August 21, 2012, at 10:15 a.m. However, the notice and attached acknowledgment sheet and instructions also included conflicting information which suggested that the hearing would be conducted by telephone. Stepp appeared before the ALJ in person on August 21, 2012. Relying on its experience with the prior proceedings and the documents issued by the Department in their entirety, Employer unsuccessfully attempted to participate in the hearing by telephone. Following the hearing, the ALJ found that Stepp was entitled to recover because Employer had failed to participate and, as such, had failed to meet its burden to prove that Stepp’s employment was terminated for just cause.
On August 27, 2012, Employer appealed the ALJ’s determination to the Review Board. In this appeal, Employer claimed that all necessary individuals were present at the telephone for the number provided to the ALJ and were ready to participate at the time the hearing was scheduled to begin. Employer further claimed that when the ALJ did not call, a representative of Employer called the ALJ’s office but was told that the hearing had already commenced, and that Employer would have to wait for the ALJ’s determination to appeal. On September 24, 2012, the Review Board issued an order affirming the decision of the ALJ. This appeal follows.
DISCUSSION AND DECISION
On judicial review of an unemployment compensation proceeding, we determine whether the decision of the Review Board is reasonable in light of its findings. Value World Inc. of Ind. v. Review Bd. of Ind. Unemp’t Dept. of Workforce Dev., 927 N.E.2d 945, 947 (Ind.Ct.App.2010). We are bound by the Review Board’s resolution of all factual matters; thus, we neither reweigh evidence nor reassess witness credibility. Id. at 948. Rather, we consider only the evidence most favorable to the Review Board’s decision and the reasonable inferences to be drawn therefrom, and if there is substantial evidence of probative value to support the Review Board’s conclusion, it will not be set aside. Id. When, however, an appeal involves a question of law, we are not bound by the agency’s interpretation of law, and we will reverse a decision if the Review Board incorrectly interprets a statute. Id.
In the instant matter, Employer contends that the Review Board erred in affirming the decision of the ALJ because its right to due process was violated by the deficient nature of the notice of the hear*1278ing provided in the documentation issued by the Department. Specifically, Employer argues that in light of the procedural history of this matter and the seemingly inconsistent language used in the documentation provided by the Department, it was unclear as to whether the hearing would be conducted in-person or telephoni-cally. As we know, Employer was ready and willing to participate in the hearing by telephone and even called the ALJ’s office when it did not receive a call from the ALJ at the time the hearing was scheduled to begin.
Again, the relevant procedural history demonstrates that Stepp filed for unemployment benefits after her employment with Employer was terminated in March of 2012. After an initial review of Stepp’s claim, a claims deputy determined that Stepp had been fired for just cause and was therefore ineligible for unemployment benefits. Stepp appealed, and an ALJ conducted a hearing, by telephone, after which it affirmed the decision of the claims deputy. However, the ALJ’s decision was subsequently vacated by the Review Board because the recording of the ALJ’s hearing was “inadvertently destroyed” before the Review Board could review the ALJ’s decision. Appellant’s App. p. 35. In notifying the parties that the ALJ’s decision in favor of the Employer had been vacated, the Review Board informed the parties that a new hearing would be scheduled and would be conducted “de novo.” Appellant’s App. p. 35.
A different ALJ subsequently notified the parties of the date and time of the new hearing. This notice read as follows:
STATE OF INDIANA
DEPARTMENT OF WORKFORCE DEVELOPMENT
UNEMPLOYMENT INSURANCE APPEALS
NOTICE OF IN PERSON HEARING
[[Image here]]
This is your notification that an unemployment insurance appeal hearing before an Administrative Law Judge will be held as follows:
Administrative Law Judge: ******* *■]
Hearing Day, Date, and Time: Tuesday, August 21, 2012 at 10:15 AM Eastern
Place of Hearing: Indiana Department of Work Force Development 100 North Senate Avenue, N800 Indianapolis, IN 46204
Appellant’s App. p. 41 (emphases in original). The notice further read as follows:

IMPORTANT INFORMATION ABOUT THIS PROCESS

• To participate in this hearing, you MUST deliver the enclosed Acknowledgment Sheet to the Appeals office by mail, fax, or in person.
• List only ONE telephone number on the Acknowledgment Sheet.
• If you have documents you want the judge to consider you MUST deliver them by mail, fax, or in person to the Appeals office AND the other party. The documents must be received at least 24 hours BEFORE the date of the scheduled hearing.
• The Administrative Law Judge may take up to sixty (60) minutes to contact the parties for the hearing. If the parties are not contacted within 60 (sixty) *1279minutes the parties may request a continuance.
• Other IMPORTANT INFORMATION is provided in the enclosed U.I. APPEALS HEARING INSTRUCTIONS sheet
• If you have any questions, contact the Appeals office by telephone at (317)234-
|-⅜ * * ⅜¶ j
Appellant’s App. p. 41 (emphases in original). The U.I. APPEALS HEARING INSTRUCTIONS sheet provides, in relevant part, as follows:
BEFORE THE DATE OF THE HEARING
• Contact Number: Provide the judge ONE contact telephone number to reach you for the hearing on the enclosed Acknowledgement Sheet. Deliver this sheet by mail, fax, or in person AT LEAST 24 hours prior to the hearing. You must write legibly. ... It is your responsibility to ensure that the judge has your contact telephone number.... If the judge is not able to reach you, regardless of the cause, it may be considered as a lack of response and participation in the hearing. A decision or dismissal may be issued by the judge even if you do not participate.
• Rescheduling/ContinuancelRequests for In-Person Hearing: Any requests for the hearing to be rescheduled or for the hearing to take place in-person MUST be delivered to the judge in writing and a copy must be provided to the other party at least three (3) days before the hearing ... You must specify in your written request the reason for the request and that you have notified the other party. No requests over the phone will be accepted. The judge will only approve these requests for good cause....
* * *
• Representatives and Witnesses: If you will have a representative and/or witness(es), they must either be with you at the telephone number you provided or you must be able to conference them into the hearing call....
[[Image here]]
DURING THE HEARING
[[Image here]]
• Telephone Considerations: If your telephone disconnects during the hearing, the judge will attempt to call you back. Please speak clearly during the hearing. Try to be in a quiet area where you will not be interrupted.... The judge may dismiss your case if the party who filed the appeal cannot be reached within fifteen (15) minutes of the scheduled start time of your hearing. The judge may be behind in their hearing schedule, so please be patient.... You cannot call in and be connected to a hearing that is already in progress.
Appellant’s App. pp. 42-43 (emphases in original). The Acknowledgment Sheet that was returned by the Employer indicating that Employer would participate in the hearing reads, in relevant part, as follows:
Case Number: 12-11721
* * *
Appellant: Claimant
Date of Hearing: Tuesday, August 21, 2012 at 10:15 AM Eastern
• |"⅜ ⅜ ⅜ ⅜ ‡ ⅜ ⅜ ⅜ ⅛”|
*1280Print Name (If you will participate): [Employer]
Telephone Number for In-Person Hearing: [Number provided by Employer]
Appellant’s App. p. 45 (emphases in original).
Upon review, these documents are, at the very least, confusing as they include conflicting information. While on one hand, the documents state that the hearing will be conducted in-person in the ALJ’s office, they also suggest that the hearing will be conducted telephonically. The documents contain repeated requests for telephonic contact information and indicate that the ALJ will contact the parties at the numbers provided at the scheduled time of the hearing.1 The instructions for the hearing, which again are provided by the Department, specifically indicate that any representatives or witnesses must be with the parties at the telephone number provided or must be able to be conferenced in to the “hearing call.” Appellant’s App. p. 42. Where, as is the case here, a prior hearing was held telephonically and no party has requested an in-person hearing, the conflicting nature of the information contained in these documents and instructions could lead a reasonable person to believe that the hearing would be conducted telephonically.
We have previously held that “ ‘while the Review Board is allowed wide latitude in conducting its hearings, due process must be accorded a party whose rights will be affected.’ ” Art Hill, Inc. v. Review Bd. of Ind. Dep’t of Workforce Dev., 898 N.E.2d 363, 367 (Ind.Ct.App. 2008) (quoting Fruehauf Corp. v. Review Bd. of Ind. Emp’t Sec. Div., 448 N.E.2d 1193, 1195 (Ind.Ct.App.1983) (citations omitted)).
“The fundamental requirement of due process is the opportunity to be heard at a meaningful time and in a meaningful manner.” [NOW Courier, Inc. v. Review Bd. of Ind. Dept. of Workforce Dev., 871 N.E.2d 384, 387 (Ind.Ct.App.2007) ]; see also Carter v. Review Bd. of Ind. Dep’t of Employment and Training Servs., 526 N.E.2d 717, 718 (Ind.Ct.App.1988) (“Due process requires notice, an opportunity to be heard, and an opportunity to confront witnesses.”).- Whether the requirements of due process have been satisfied is a question of law; therefore, we review the issue de novo. Id.
AH Hill, 898 N.E.2d at 367.
Again, in the instant matter, the parties were originally scheduled for and participated in a telephonic hearing. After this hearing, the ALJ issued an order in which he found in favor of the Employer. The Review Board subsequently vacated the ALJ’s order because the record had “inadvertently” been destroyed. Nothing in the record suggests that the destruction of the record was the fault of either party. After being notified that there would be a new hearing, the Employer sent back the forms indicating that it would participate in the new hearing, provided the ALJ with a telephone number, was present and waiting at that telephone number at the scheduled time of the hearing, and called into the ALJ’s office when the ALJ did not call as anticipated.
It is especially troublesome that a party could participate in and be successful fol*1281lowing a hearing, have that hearing vacated through no fault of its own, be prepared for and willing to participate in a subsequent hearing, and attempt to contact the ALJ when not contacted for the hearing, only to have a ruling issued against it for failure to participate. Thus, in light of this procedural history together with the conflicting and confusing nature of the documents and instructions provided to the parties by the Review Board, we conclude that Employer’s due process rights were violated because Employer was not given the opportunity to be heard at a meaningful time and in a meaningful manner. See Art Hill, 898 N.E.2d at 367. As such, we reverse the Review Board’s order affirming the ALJ’s finding in favor of Stepp and remand the matter for a hearing on the merits.
The judgment of the Review Board is reversed and the matter is remanded with instructions.
BROWN, J., concurs.
RILEY, J., dissents with opinion.

. It is noteworthy that the Department could easily avoid this confusion by creating two separate sets of documents and instructions, one for hearings scheduled in-person and one for hearings scheduled telephonically.